Citation Nr: 0717840	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-04 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for low back disability, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


REMAND

The veteran served on active duty from April 1962 until June 
1966 and from January 1968 until July 1983.

During the January 2007 hearing, the veteran complained of 
numbness in his legs that has worsened since the April 2005 
VA examination.  Additionally, a May 2006 VA clinic record 
noted that the veteran complained of loss of urinary control.  
The issue of whether the veteran has neurological disability 
associated with his service connected disability must be 
resolved prior to any further adjudication as he may be 
entitled to a separate evaluation for the neurological 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006) (Intervertebral disc syndrome (IVDS) may be evaluated 
by combining the chronic orthopedic and neurologic 
manifestations or according to the frequency and duration of 
incapacitating episodes.).  Therefore, this case must be 
remanded for a VA examination.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  Schedule the veteran for orthopedic/neurology 
examinations in order to determine the nature and 
severity of the service connected low back 
disability.  The claims folder and a copy of this 
remand must be made available to the examiner 
prior to the examination for review.  The examiner 
should describe for the record whether the veteran 
has any weakened movement, excess fatigability, 
pain with use, or incoordination present.  If 
feasible, these determinations should be portrayed 
in terms of the degree of additional range of 
motion loss.  If such a determination is not 
feasible, this should be stated for the record and 
the reasons provided.  Additional limitation of 
motion during flare-ups and following repetitive 
use should also be noted.  If chronic neurologic 
manifestations of the service connected low back 
disability are present, the examiner should be 
requested to specify any and all neurologic 
symptoms (e.g., sciatica, neuritis, neuralgia, 
sensory loss, sphincter, and bladder dysfunction, 
etc.) with reference to the nerve(s) affected 
(e.g., sciatic nerve).  

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative, if any, 
should be furnished a supplemental statement of the 
case (SSOC).  An appropriate time should be given 
for them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




